Citation Nr: 1126759	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  07-13 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a higher initial rating for scoliosis (low back disability) rated at 40 percent disabling prior to September 26, 2003.

2.  Entitlement to a higher initial rating for low back disability, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Columbia, South Carolina, that granted service connection for low back disability and assigned a 40 percent rating, effective June 20, 2001, and 50 percent, effective September 26, 2003.

In an October 2010 rating decision, the RO granted entitlement to separate 10 percent ratings for radiculopathy of the Veteran's left lower extremity, effective June 20, 2001, and for radiculopathy of the right lower extremity, effective December 17, 2001.

In a January 2007 statement, the Veteran requested a hearing before a Decision Review Officer.  He withdrew this request in writing, in May 2007.  On a VA Form 9 submitted in May 2007, the Veteran requested a Travel Board hearing; however, he later cancelled this hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher initial rating for his low back disability, to include the impairment to his left and right lower extremities.  

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

Review of the claims file reveals that the Veteran is in receipt of Social Security Administration (SSA) disability benefits, in part, as a result of his back disability.  An SSA administrative decision dated in April 2002 indicates that there are medical records associated with the SSA file that are relevant to the Board's determination.  The medical records associated with the Veteran's SSA award have not yet been associated with the claims folder.  VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

In addition, information in the claims file also suggests that it is likely the Veteran continues to receive VA treatment.  However, treatment records are current only through October 2009.  On remand, any additional VA treatment records dated after October 2009 should be added to the file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim"). 

Under subsection 1114(s), benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, no one of which is rated at 100 percent.  Further, the Court has held that although a total disability rating based on individual unemployability (TDIU) may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  

Here, service connection is currently in effect for low back disability, rated at 50 percent; a depressive disorder associated with low back disability rated at 30 percent; radiculopathy of the left lower extremity, to include pinched nerve, associated with low back disability rated at 10 percent; and radiculopathy of the right lower extremity, to include pinched nerve, associated with low back disability rated at 10 percent, for a combined rating of 70 percent.  The Veteran is also in receipt of a total disability rating based on TDIU based on his service-connected depressive disorder and low back disability.  

In light of Buie and Bradley, and VA's obligation to maximize the Veteran's benefits, the RO should determine whether he meets the criteria for a TDIU based on his low back disability alone, to specifically include his left and right lower extremity impairment that is part of that service-connected disability.  In this regard, the Board observes that, effective September 26, 2003, the combined evaluation of the Veteran's low back disability is 60 percent, and pursuant to 38 C.F.R. § 4.16(a), the Veteran meets the schedular criteria because of the common etiology of his low back disability as well as his left and right lower extremity impairment.  As such, although entitlement to a TDIU was previously granted due to the combined impact of his low back and psychiatric disabilities, given the subsequent grant of separate evaluations for his left and right lower extremity impairment, VA must consider whether the award of SMC pursuant to 38 U.S.C.A. § 1114(s) is warranted for his low back disability alone.  Buie.  Indeed, in his January 2006 Notice of Disagreement, the Veteran maintained that he was unemployable due to his low back disability alone.

The Board notes that the claim for a higher rating for the low back disability has been remanded for additional development in the instant decision.  The assignment of a higher rating for this disability could affect entitlement to SMC.  As such, these issues are inextricably intertwined and adjudication of the SMC claim must be deferred pending adjudication of the increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are inextricably intertwined when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask that he identify any outstanding records pertaining to his disabilities dated since October 2009.  After obtaining the necessary authorization forms from the Veteran, the RO should obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.  Regardless of the Veteran's response, any VA records from October 2009 should be added to the claims file.

2.  The RO should obtain from the SSA any additional records pertinent to the Veteran's claim for SSA disability benefits and any medical records concerning that claim.  All efforts to obtain the records should be fully documented, a negative response should be requested if no records are available.

3.  After associating all outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's low back disability.  The claims folder should be made available to and reviewed by the examiner.

The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's low back, i.e., his pain-free range of motion.  

In addition, if possible, the examiner should state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

The examiner must also discuss the nature and severity of his left and right-sided lower extremity impairment.  

The examiner must also state whether the Veteran has bowel or bladder problems related to his low back disability.

The examiner must also opine as to the impact the Veteran's low back disability, include his left and right lower extremity impairment, has on his ability to secure or follow a substantially gainful occupation.  All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the Veteran's claim for a higher rating for his low back disability, including his left and right lower extremity impairment.  In readjudicating his claim, in light of the Court's decisions in Buie v. Shinseki, 24 Vet. App. 242, 251 (2011) and Bradley v. Peake, 22 Vet. App. 280, 293 (2008) that require VA to maximize a Veteran's benefits, the RO must also adjudicate the issue of entitlement to SMC based on a need for regular aid and attendance of another person, or on account of being housebound.  If any benefit sought remains denied the Veteran should be issued a supplemental statement of the case (SSOC) that addresses actions taken since the issuance of the last SSOC and given the opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

